DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
In Paragraph [0001], line 2, “15/836,475 filed December 8, 2017, entitled “Reel Based Closure System”, which claims” should be changed to “15/836,475 filed December 8, 2017, now U.S. Patent Number 10,842,230 entitled “Reel Based Closure System”, which claims”.
Appropriate correction is required.

Claim Objections

Claims 3, 11 and 19 are objected to because of the following informalities:
Claim 3, line 3, “a radially extending gap” should be - - the radially extending gap - -.
Claim 11, line 3, “a radially extending gap” should be - - the radially extending gap - -.
Claim 19, line 2, “a housing component” should be - - the housing component - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotterman et al. (US Publication No. 2014/0359981).
Regarding claim 1, Cotterman et al. discloses a reel based closure device for tightening an article comprising: 
a housing component having an interior region (see annotated Fig. 12A); 
a spool component rotatably positioned within the interior region of the housing component, the spool component being configured so that a tension member is windable about the spool component to tighten the article (see annotated Fig. 12A); 
a drive component positioned axially above the spool component and operably coupled therewith to allow the spool component to rotate in a first direction within the housing component's interior region while preventing rotation of the spool component in a second direction (see annotated Fig. 12A); 
a tightening component rotatably coupled with the housing and positioned axially above the drive component and coupled therewith such that operation of the tightening component causes the spool component to rotate within the housing component's interior region in the first direction to wind the tension member about the spool component (see annotated Fig. 12A); and 
a coupling component positioned axially below the spool component, the coupling component having a central boss that protrudes axially upward into the interior region of the housing component and through an aperture of the spool component and through an aperture of the drive component so that the spool component and the drive component are rotatable about the central boss, the coupling component further comprising a pair of arms that extend radially outward from the central boss and that attach to a bottom end of the housing component (see annotated Fig. 12A); 
wherein a distal end of each arm includes an upward turned lip or tab that curves around a bottom edge of the housing component when the pair of arms are attached to the bottom end of the housing component (see annotated Fig. 12A).  
Regarding claim 2, Cotterman et al. discloses, wherein each arm of the pair of arms includes a radially extending gap between the central boss and the upward turned lip (see annotated Fig. 12A).  
claim 3, Cotterman et al. discloses, wherein the bottom edge of the housing component includes a pair of axially extending projections that are configured so that each axially extending projection is positioned between a radially extending gap of a corresponding arm when the pair of arms are attached to the bottom end of the housing component (see annotated Fig. 12A).  
Regarding claim 4, Cotterman et al. discloses, wherein the central boss is configured to allow the drive component to be moved axially upward relative to the central boss and is further configured to maintain the drive component in an axially raised position in which the drive component is uncoupled from the spool component thereby enabling the spool component to rotate within the housing component's interior region in the second direction to unwind the tension member from about the spool component (see annotated Fig. 12A).  
Regarding claim 5, Cotterman et al. discloses, wherein a top end of the central boss includes an annular projection that engages with the aperture of the drive component to maintain the drive component in the axially raised position, wherein the annular projection has a diameter that is greater than a diameter of the drive component's aperture such that axial movement of the drive component relative to the central boss causes the central boss to deflect radially inwardly (see annotated Fig. 12A).  
Regarding claim 9, Cotterman et al. discloses a reel based closure device comprising: 
a housing having an interior region (see annotated Fig. 12A); 
a spool rotatably positioned within the interior region of the housing (see annotated Fig. 12A); 
a tightening member rotatably coupled with the housing and operably coupled with the spool such that an operation of the tightening member causes the spool to rotate within the housing in a first direction to wind a tension member about the spool (see annotated Fig. 12A); and 
a coupling member positioned axially below the spool, the coupling member having a central boss that protrudes axially upward into the interior region of the housing and having a pair of arms that extend radially outward from the central boss and that attach to a bottom end of the housing (see annotated Fig. 12A); 

Regarding claim 10, Cotterman et al. discloses, wherein each arm of the pair of arms includes a radially extending gap between the central boss and the lip or tab (see annotated Fig. 12A).  
Regarding claim 11, Cotterman et al. discloses, wherein the bottom end of the housing includes a pair of axially extending projections that are configured so that each axially extending projection is positioned between a radially extending gap of a corresponding arm when the pair of arms are attached to the bottom end of the housing (see annotated Fig. 12A).  
Regarding claim 12, Cotterman et al. discloses, wherein the reel based closure device further comprises a drive member that is positioned axially above the spool and operably coupled therewith to allow the spool to rotate in the first direction within the housing's interior region while preventing rotation of the spool in a second direction, and wherein the drive member is axially moveable relative to the spool to uncouple the drive member from the spool and thereby enable the spool to rotate within the housing's interior region in the second direction to unwind the tension member from about the spool (see annotated Fig. 12A).  
Regarding claim 16, Cotterman et al. discloses a method of assembling a reel based closure device comprising: 
coupling a drive component with a tightening component (see annotated Fig. 12A); 
coupling the tightening component with a top end of a housing component so that the drive component faces an interior region of the housing component (see annotated Fig. 12A); 
inserting a spool component within the housing component so that a top end of the spool component faces a bottom surface of the drive component (see annotated Fig. 12A); and 
coupling a coupling component with a bottom end of the housing component so that a central boss of the coupling component extends into the interior region of the housing component (see annotated Fig. 12A); 

wherein a distal end of each arm includes a lip or tab that curves upward and detachably couples with the housing component when the pair of arms are attached to the bottom end of the housing component (see annotated Fig. 12A).  
Regarding claim 17, Cotterman et al. discloses, wherein inserting the spool component within the housing component comprises inserting the spool component within the bottom end of the housing component (see annotated Fig. 12A).  
Regarding claim 19, Cotterman et al. discloses, wherein coupling the tightening component with a top end of a housing component comprises snapping a lip (1222) of the tightening component over a corresponding lip (1223) of the housing component (see annotated Fig. 12A and Fig. 12E).  
Regarding claim 20, Cotterman et al. further discloses, comprising inserting the central boss through an aperture of the spool component and through an aperture of the drive component, wherein a top end of the central boss includes an annular projection having a diameter that is greater than a diameter of the drive component's aperture (see annotated Fig. 12A).  

Allowable Subject Matter

Claims 6-8, 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    763
    498
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677